Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s claim amendments with remarks filed on 3/15/2022.
	
Claim Status:
Amended claims: 1-7, 9-10, and 12-16.
Canceled claims: 8, 11 and 17-18
Added new claims: 20-26
Pending claims: 1-7, 9-10, 12-16, and 19-26.

	Note: Examiner acknowledges Applicant amendment to claims 1-19 and withdraws the previous 112(b) rejection.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, 12-16 and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-7, 9-10,12-16, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for creating an NDEF record and establish a certain context to activate a payment.
[Step-2A]-Prong One: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim recites the limitations to
	manage a trusted Near Field Communication Data Exchange Format (NDEF) record in an Near field Communication (NFC), comprising: an NDEF application,
wherein said method comprises the following steps:
generating a NDEF record by said NDEF application, based on data collected in said NFC… as a result of a detection or upon a receipt of a request of an NFC … or after collection or capture of new data;
wherein the NFC … comprises a …, and
wherein said collected data includes an information related to … captured ….
	
The claimed method/system simply describes series of steps for creating an NDEF record and establish a certain context to activate a payment.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting NFC device/processor, and computer network, nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of NFC device/processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claim 13  
Furthermore, the dependent claims 2-7, 9-10, 12, 14-16 and 19-26 do not resolve the issues raised in the independent claims. The dependent claims 2-12 and 14-19 are directed towards using said NDEF record is captured by the NFC reader in a read only mode and said device is selected among - a contactless smartcard, a wearable device, an loT device an electronic watch, a bracelet.  These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-7, 9-10, 12, 14-16, and 19-26 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-10,12-16 and 19-26 are rejected under 35 U.S.C. 103 (a) as being unpatentable over JAKOB (WO 2013/034681 A1), in view of Marien (US 2015/0189505 A1). 
	Ref claim 1, JAKOB discloses a method to manage a trusted Near Field Communication Data Exchange Format (NDEF) record in an Near field Communication  (NFC) device, comprising: an NDEF application (via;  Fig. 7, and page 12, Line 32 to page 13, Line 30: the OTP (one time password) generating device 100 is inserted into the activation field of the NFC reader 200; the presence of a RF field together with the NFC reader modulation causes the OTP generating  device 100 to generate an OTP instantaneously; a pre-configured service URL and a device  holder ID string are stored in issuer device;  this URI, ID string, OTP and resulting URL is formatted into a NDEF URI message, stored in NFC subsystem  103 tag memory; the device  responds to the NFC reader activation and read requests and the NDEF message is passed over from the OTP generating device 100 to the reader 200), 
	wherein the NFC device comprises a fingerprint reader, and wherein said collected data includes an information related to a fingerprint captured by fingerprint reader (via;  Fig. 7, and page 12, Line 32 to page 13, Line 30: a pre-configured service URL and a device  holder ID string are stored in issuer device;  this URI, ID string, OTP and resulting URL is formatted into a NDEF URI message, stored in NFC subsystem  103 tag memory; the device  responds to the NFC reader activation and read requests and the NDEF message is passed over from the OTP generating device 100 to the reader 200).
	JAKOB does not explicitly disclose the step of, wherein said method comprises the following steps: generating a NDEF record by said NDEF application, based on data collected, as a result of a detection or upon a receipt of a request of an NFC reader or after collection or capture of new data.
However, Marien being in the same field of invention discloses the step of, wherein said method comprises the following steps: generating a NDEF record by said NDEF application based on data collected, as a result of a detection or upon a receipt of a request of an NFC reader or after collection or capture of new data (para [0024]; figs. 1-2; via. the authentication device, an NFC Forum compliant tag. In some embodiments the NFC Reader/the smartphone may take on the NFC Reader.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by JAKOB to include the disclosures as taught by Marien to facilitate greater security with a plurality of fingerprints with NFC device[smartphone]).   
	Ref claim 2, JAKOB discloses the method according to claim 1, wherein said NDEF record is created at a format compatible with an NDEF record standard during a communication session between said NFC device and said NFC reader (via Fig. 7, and page 12, Line 32 to page 13, Line 30).  
	Ref claim 3, JAKOB discloses the method according to claim 1, wherein said NDEF record is captured by the NFC reader in a read only mode (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 4, JAKOB discloses the method according to claim 1, wherein said NDEF application is configured to realize the following steps: Insert said data related to collected data into payload(s) of selected NDEF record(s) and, Recalculate, in same communication session between NFC reader and NFC device, the length of said generated NDEF record and/or message (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 5, JAKOB discloses the method according to claim 1, wherein the NFC device performs at least one internal cryptographic operation to generate a response before returning a record or a 93 response (via; Page 9, line 1-20: Cryptographic processor…. verifies the cryptographic results).
	Ref claim 6, JAKOB discloses the method according to claim 5, wherein the cryptographic operation is symmetric and/or Hash-based message authentication code (HMAC-SHA) operation, where the response may be truncated or not, and/or asymmetric key operation where the response is a signature (via; Page 9, line 1-20: Cryptographic processor…. verifies the cryptographic results).
	Ref claim 7, JAKOB discloses the method according to previous claim 6, wherein said device comprises a banking application and said collected data includes an information related to an application transaction counter value, said value determining the validity of the generated response (via; Fig. 7, and page 12, Line 32 to page 13, Line 30). 
Ref claim 8 (canceled). 
	Ref claim 9, JAKOB discloses the Method according to claim 1, wherein said collected data is associated to a specific corresponding action in said NFC reader or a remote server associated with said NFC device or said NFC reader (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 10, JAKOB discloses the Method according to claim 1, wherein said collected data comprises an identifier, in order to identify the user and/or cardholder and/or card, wherein this identifier is either in plain text and/or anonymized or encrypted (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 11 (canceled) 
	Ref claim 12, JAKOB discloses the method according to claim 9, wherein said corresponding action is selected among: - a secure NFC reader activation; - a strong customer authentication;Patent Attorney Docket No.  Application No. Page 6 - authorize or unblock an access to a secure account; - display device information and/or reward on mobile display, and activated when said NFC device is presented to a NDEF reader in order to be read by it or interact with it; - establish or identify a certain context allowing a remote service provider to take a decision linked to said context; - authorize or activate a payment (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
	Ref claim 14, JAKOB discloses the system according to claim 13, wherein said device is selected among - a contactless smartcard, a wearable device, an loT device an electronic watch, a bracelet (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 15, JAKOB discloses the system according to claim 13, wherein the system comprises an NFC reader selected among a mobile phone, an loT device, an electronic NFC watch (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 16, JAKOB discloses the System according to claim 13, wherein said NFC device comprises a banking application and said collected data includes an information related to an application transaction counter value (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claims 17-18(Canceled) 
	Ref claim 19, JAKOB discloses the system according to claim 13, wherein it comprises: - an NFC reader configured to read said NDEF record in said NFC device, - a remote server containing a server software application associated with said NFC device or said NFC device (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 20 (New) Jakob discloses the system according to claim 1, wherein the NFC device comprises a plurality of fingerprint templates having their own identifiers; and  wherein said collected data includes the identifier of the fingerprint template that matches said capturing fingerprint5Application No. 17/252,139Reply to Office Action dated March 15, 2022 Docket No.: GMT3909USEGMB (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claims 21-22 (New), JAKOB discloses the method according to claim 20, wherein each identifier of each fingerprint  template of the plurality of fingerprint templates is associated with a corresponding action to be performed on a remote server, and  wherein said NDEF record is read by the NFC reader that in turn forwards the NDEF record to the remote server and wherein the remote server triggers said corresponding action based on the received NDEF record (via;  Fig. 7, and page 12, Line 32 to page 13, Line 30: a pre-configured service URL and a device  holder ID string are stored in issuer device;  this URI, ID string, OTP and resulting URL is formatted into a NDEF URI message, stored in NFC subsystem  103 tag memory; the device  responds to the NFC reader activation and read requests and the NDEF message is passed over from the OTP generating device 100 to the reader 200).
	Claim 23 is rejected as per the reasons set forth in claim 20.
	Claim 24 is rejected as per the reasons set forth in claim 21.
	Claim 25 is rejected as per the reasons set forth in claim 22.
	Claim 26[new] is rejected as per the reasons set forth in claim 2.


Response to Arguments
Examiner respectfully disagrees. Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.   
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice.  The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner incorporates herein the analysis of the final office actions mailed on June 17, 2021.
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself. Also, the use of a particular machine and transformation to a different state or thing are not relevant to the instant application. 
The focus of the claims in the present case is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (computer/server) in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
Examiner notes that the claims are not directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . ..” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide-ranging concept”).
In the instant case, the claims’ invocation of processors/servers, networks, and finger print readers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or readers, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed abstract idea on a set of generic computer components”. Bascom, 2016 WL 3514158, at *6–7.
Moreover, merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05[f]) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05[h]), does not serve to provide significantly more than the abstract idea.
Dependent claims do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Accordingly, claims are rejected as ineligible for patenting under 35 U.S.C. 101. 
For the above reasons, it is believed that the rejections under 35 USC § 101 directed to non-statutory subject matter should be sustained.

	Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Li et al (CN 1107/28159 A) discloses read and upload method of NDEF Data, Terminal, A Label Chip, and Readable Medium. 
LEE et al (WO 2016/006924 A1) discloses Point of Sale System using Sequential Fingerprint Input and Driving method Therefor.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691